UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FLORES MORENO, ET AL.,
                      Plaintiffs,
                                                                  20-CV-4331 (JPO)
                      -v-
                                                                       ORDER
 MULAN THREE INC., ET AL.,
                       Defendants.


J. PAUL OETKEN, District Judge:

        On May 3, 2021, Plaintiffs informed the Court that they do not intend to pursue their

claims against Defendants Moby Doe and Oluwayemisi Famojuro. The claims against Moby

Doe and Oluwayemisi Famojuro are therefore dismissed without prejudice. The Clerk of Court

is directed to close this case.



        SO ORDERED.

Dated: May 4, 2021
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
